DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 and 10 are objected to because of the following informalities:  
Claim 1 Line 3-5 recites “, interior of the wind outlet part…”. Examiner interprets as “,so that the interior of the wind outlet part…”.
Claim 1 Line 5 recites “another one surface of the wind outlet part opposite to the surface of wind outlet part” does not logically makes sense. Examiner interprets as “another one surface of the case wind outlet part opposite to the surface of the wind outlet part”.
The Examiner objects claim 10 to be written improperly to depend on claim 9. Claim 10 should be rewritten to be an independent claim with the wind outlet structure incorporated. Further, claim 10 introduces a plurality of wind outlet structure (of claim 9) which lack antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 6 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "another one surface of the wind outlet part opposite to the surface of wind outlet part which is connected to the case" in Line 5.  There is insufficient antecedent basis for this limitation in the claim. The claim requires “the wind outlet part is connected to one surface of the case”. The “another one surface” should be a different part of the case. 
Dependent claims 2-10 are rejected because they depend from and thus include all the limitations of claim 1 and do not solve the deficiencies thereof.
Claim 6 is recites “a displacement of the windshield is 10 mm” which is indefinite because it is unclear if this is related to the ability of the windshield to move laterally as recited in claim 1 or if this is a different capability. Examiner interprets the claim as “the windshield is laterally displaced a distance of 10 mm along the wind outlet channel”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takayama et al (JP-2001192226-A, English translation provided by Espacenet) and further in view of Liang et al (CN-210528777-U, English translation provided by Espacenet).
Regarding claim 1, Takayama teaches of a wind outlet structure comprising a case (cooling fins 4 [0013]) forms a wind inlet channel; at least one wind outlet part (nozzles 5), wherein the wind outlet part is connected to one surface of the case so that the interior of the wind outlet part forms a wind outlet channel communicated with the wind inlet channel (Fig. 3 surface associated with nozzle holes 6), and another one surface of the wind outlet part opposite to the surface of the wind outlet part (Fig. 3 surface associated with through holes 11) which is connected to the case has a plurality of wind outlet holes (nozzle holes 6); at least one windshield (slide member 10 [0019]), wherein the windshield is disposed in the wind outlet channel of the wind outlet part (Fig. 4), and the windshield has a plurality of perforations (through holes 11 [0019]).
Takayama teaches  of elements 12-15 (locking grooves, locking pin, handle, mounting members [0022-23]) that control the windshield to move laterally [0034], reading on a “controller”. Takayama does not expressly teach that the controller is disposed in the wind outlet channel of the wind outlet part. In the same field of endeavor, Liang teaches of a similar wind outlet structure with a windshield (wind deflector 4) and the controller disposed in the structure (Fig. 1, air adjustment mechanism 3/control lever 5; p. 3 Line 17-23). It would have been obvious to one of ordinary skill in the art at the time of invention to have the controller that controls the windshield to move laterally disposed in the wind outlet channel of the wind outlet part, since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routin skill in the art.  In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400.

Regarding claim 2, according to modified Takayama of claim 1, Takayama does not elaborate on the number of the plurality of perforations and the plurality of wind outlet holes [0021]. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have determined the optimum number of perforation to wind outlet holes, since it has been held that where the general conditions of a claim are disclosed in the prior art, that discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235

Regarding claim 3, according to modified Takayama of claim 1, Liang shows that the windshield (4) occupies approximately half of the length of the exhaust. Although Liang does not expressly teach that the windshield occupies less than half of the length of the wind outlet channel, it would have been obvious to one of ordinary skill in the art at the time the invention was made to scale up or down the length of the windshield relative to the outlet channel is generally considered as being within the ordinary skill in the art. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) Mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled.

Regarding claim 4, according to modified Takayama of claim 1, Takayama teaches that the wind outlet hole and the perforations are arranged in a plurality of rows ([0014], Fig. 2, 3, 5).

Regarding claim 5, according to modified Takayama of claim 4, Takayama shows that the wind outlet structure is arranged so that there are equal number of rows of perforation to wind outlet holes (Fig. 2, 3).

Regarding claim 6, according to modified Takayama of claim 1, Takayama teaches that the windshieldcan be displaced (Fig. 3a,b) about half the distance half the distance of the pitch of the nozzles [0034. Takayama does not expressly teach the windshield is laterally displaced by 10 mm.]. Scaling up or down of the pitch/displacement merely requires a change in size and is generally considered as being within the ordinary skill in the art. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) Mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled.

Regarding claim 7, according to modified Takayama of claim 1, Takayama teaches that the nozzles can be arranged as a curved surface for cooling a curved glass plate [0028], by curving the shape of the fins to match the curved shape of the glass plate ([0004], Fig. 1 Fins 4). The curved fins inherently have wind outlet holes set at different angled surfaces to match the shape of the curved glass plate. If this is not found to be inherent an additional reaction has been provided below.

Regarding claim 9, according to modified Takayama of claim 1, Takayama teaches of the cooling fins connected to air chamber 3 [0017], reading on a connecting pipe connected to the wind inlet channel with a wind inlet hole seen at the top of Fig. 1.


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takayama et al (JP-2001192226-A) and Liang et al (CN-210528777-U) as applied to claim 1, and further in view of McMaster (US-5011525-A).
Regarding claim 7, according to modified Takayama of claim 1, Takayama teaches that the nozzles can be arranged as a curved surface for cooling a curved glass plate [0028], by curving the shape of the fins to match the curved shape of the glass plate ([0004], Fig. 1 Fins 4). The curved fins inherently have wind outlet holes set at different angled surfaces to match the shape of the curved glass plate.. 
In the same field of endeavor, McMaster teaches of the wind outlet part to have a curved surface in a different direction so that the wind outlet holes set on different angled surfaces (Col. 5 Line 29-33). It would be obvious to one of ordinary skill in the art at the time of invention to adapt the windshield and wind outlet part to fit a case (nozzle box) with a curved surface for wind outlet holes set on different angled surfaces. 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Regarding claim 8, according to modified Takayama of claim 1, Takayama does not expressly teach the material construction of their wind outlet part. In the same field of endeavor, McMaster teaches that their wind outlet part is made from sheet metal (Col. 5 Line 11-16), reading on metal extrusion molding. It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the wind outlet part by metal extrusion molding, since it has been held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)


Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Takayama et al (JP-2001192226-A) and Liang et al (CN-210528777-U) as applied to claim 9, and further in view of Penners et al (WO-2020187518-A1, English translation provided by Espacenet).
Regarding claim 10, according to modified Takayama of claim 1, Takayama teaches that their wind outlet structure is arranged above and below [0017]. Takayama teaches of the nozzle structure that blows air from a blower [0012], Takayama does not expressly teach of the whole device such as the components attached to the blower. 
	In the same field of endeavor, Penners teaches of a cooling device with a plurality of wind outlet structures (blower boxes 1.1/2). The device having fans 3.1/2, fans 4.1/2, and cooler 10.1/2 [0076-78], reading on motor, wind blower, and wind box respectively. The connecting supply pipes are seen in Fig. 3. It would have been obvious to one of ordinary skill in the art at the time of invention that the wind outlet structure as taught by Takayama be incorporated to a cooling device with a motor, wind blower, and wind box connected by supply pipes. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding the use of two motors, wind blowers, and wind box by Penners, it would have been obvious to one or ordinary skill in the art at the time the invention was made to combine the structure to a single motor, wind blower, and wind box, since it has been held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art. In re Larson, 340 F.2d 965, 968, 133 USPQ 347, 349 (CCPA 1965); In re Lockhart, 90 USPQ 214


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN-111620556-A teaches of vertical partitions within the inlet channel to selectively control portions of the outlet channel to blow wind
US-20150007613-A1 CN-206173214-A teaches of a case similar in shape to instant application Fig. 3
US-20060150683-A1 teaches of the curved surface, plurality of second wind supply pipes, and shape of case similar to Fig. 3.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741